DETAILED ACTION
Claims 1-25 are presented for examination.
The present application is being examined under the AIA  (America Invents Act) First Inventor to File.
This Office Action is Non-Final.
Claims 1, 7, 14 and 20 are independent claims. Claims 2-6, 8-13, 15-19, 21-25 are dependent claims. 
This action is responsive to the following communication: corresponding claims filed on 06-11-2020.

Foreign Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in India on 04-29-2020.  It is noted, however, that applicant has not filed a certified copy of the IN202041018424 application as required by 35 U.S.C. 119(b).


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06-11-2020 in compliance with the provisions of 37 CFR 1.97
	



Claims Objections
Claims 1-2, 5-8, 11-12, 14, 15, 18, 19-21, 24-25 are rejected to because the claims contain the term “if” of which, under the broadest reasonable interpretation (BRI) standard make the expression following the term as optional limitation under the plain and ordinary meaning of the term, thereby not narrowing the claim limitations following the term since they can be omitted.  Indeed, google dictionary defines the term “if” as a “conditional clause”. Similarly, the term “should” is also defined as a conditional clause because expresses the meaning “what is probable”. Other terms also found to be deficient are: may, might, can, could, potentially, possible ….etc. In re Johnston, 77 USPQ2d 1788  And Ex parte Schulhauser, see MPEP 2111.04 (II)
Nonetheless, provided applicant does intend to have these limitations to have patentable weight, the claims above must positively recite the claim limitation without invoking optional language. Once such term that courts have found to positively recite a condition is the term “when”.
Such amendment may be made that complies with this requirement will not constitute a new grounds of rejection under 37 C.F.R. 1.113 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.




Claims 14-19 recites “a computer readable storage medium…". However, under the broadest reasonable interpretation of a claim drawn to a computer readable medium covers non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer media. Applicants’ specification describes the computer-readable storage medium as including open-ended language and thus it is reasonable to interpret it to include all possible mediums, including non- statutory mediums. In other words, the specification fails to describe the storage medium such that it explicitly disavows transitory signals per se. 
Therefore, since a signal is not one of the four statutory categories “process, machine, manufacture or composition of matter”. Energy is not one of the four categories of invention and therefore this/these claim(s) is/are not statutory .Thus, the claims are non-statutory.  See MPEP 2106.01.  
To overcome a rejection under 35 U.S.C. 101 a claim drawn to a computer readable medium that cover both non-transitory and transitory embodiments may be amended to cover only statutory embodiments by adding the limitation "non-transitory" before “computer readable storage medium". Such an amendment is not considered new matter. See the "Subject Matter Eligibility of Computer Readable Media" memo dated January 26, 2010 (OG Cite: 1351 OG 212; OG Date: 23 Feb 2010).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 14, 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2021/0232196 (hereinafter Sultenfuss) in view of U.S. Publication No. 2020/0089507 (hereinafter Froehlich) .

As per claims 1, 7, 14, 20 1Sultenfuss discloses a computing system comprising:
a battery; (battery 124; Fig 1)
a system on chip (SoC); and (USB controller 111: Fig 1, ¶ [0029]) 
an embedded controller (embedded controller 126; Fig 1) coupled to the battery and the SoC, the embedded controller including a memory storing a set of executable program instructions, which when executed by the embedded controller, cause the embedded controller to: (Fig 1 illustrates coupling of the recited features already described above) 
initiate a boot of the computing system while the computing system is in a low power mode, (¶ [0038] states that the HIS 100 may be places In “low-power mode”.  ¶s [005], [0060] describe the concept of “initialization” of the IHS from low–power mode)
validation of a high-power event is confirmed.” 

negotiate an increased power delivery with a source device connected to the computing system if the verification is successful. (¶ [0062] describes the IHS “ negotiating a high-power transmission by a multimode AC adapter” that is dependent on “validation” ¶ [0037]) 

	Sultenfuss does not distinctly disclose conduct a verification that code to perform the boot is uncorrupted. 
However, Froehlich discloses that. In particular Froehlich discloses the following:
initiate a boot of the computing system while the computing system is in a low power mode, (Fig. 2 illustrates initiation of boot for the computer system while in “sleep” state) 
conduct a verification that code to perform the boot is uncorrupted. (Fig. 2 illustrates the verification of firmware by performing a hashing process. Also see ¶s [0017], [0018]) 
It would have been obvious before the effective filing date of the claimed invention to modify the teachings of Sultenfuss and Froehlich because both references are in the same field of endeavor. Froehlich’s teaching of firmware verification would enhance Sultenfuss' system from unauthorized changes to the computer system firmware thus enhancing system security. 

Claims 2-4, 8-10, 15-17, 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2021/0232196 (hereinafter Sultenfuss) in view of U.S. Publication No. 2020/0089507 (hereinafter Froehlich) and further view of U.S. Patent No. 10,599,199 (hereinafter Chanterac) and further view of U.S. Publication No. 2016/0294197 (hereinafter Thompson) 
As per claim 2, 8, 15, 21 Sultenfuss discloses negotiation of the increased power delivery is complete. (Sultenfuss; ¶ [0062]) 
Sultenfuss does not distinctly discloses further including a port controller, wherein, when executed, the instructions cause the embedded controller to: detect a charge level of the battery in response to a connection of the port controller to the source device, place the computing system in the lower power mode if the charge level is below a critical threshold, and disconnect the battery from the source. 
However, Chanterac discloses a port controller, wherein, when executed, the instructions cause the embedded controller to: detect a charge level of the battery in response to a connection of the port controller to the source device, place the computing system in the lower power mode if the charge level is below a critical threshold, and [[control]] the battery from the source. (abstract discloses “indication of remaining power capacity at the electronic device exceeds a threshold value”. According to at least Fig’s 2, the remaining power capacity is directed to a “battery” threshold level. Because of the battery capacity is below a threshold level, the system may transition to a “shutdown” mode (Fig. 2 step 208) The system is further configured 
  
It would have been obvious before the effective filing date of the claimed invention to modify the teachings of Sultenfuss as modified and Chanterac because all references are in the same field of endeavor. Chanterac’s teaching of power down the computer when battery charge level is below a certain level would enhance Sultenfuss' as modified system by allowing the system to safely power down and not losing critical computer functionalities, thus enhancing power management for the computer system. 
Sultenfuss as modified does not distinctly discloses disconnect the battery from the source. 
However, Thompson explicitly discloses disconnect the battery from the source. (break battery discharge path; ¶ 0017) 
It would have been obvious before the effective filing date of the claimed invention to modify the teachings of Sultenfuss as modified and Thompson because all references are in the same field of endeavor. Thompson’s teaching of breaking battery discharge would enhance Sultenfuss' as modified system by allowing the system to eliminate leakage current thus allowing the system to remain powered for a little longer, thus improving power management for the computer system. 





As per claim 4, 10, 17, 23 Sultenfuss as modified discloses further including a display, wherein, when executed, the instructions cause the embedded controller to: determine that the charge level is above the critical threshold, and generate a user message via the display in response to the charge level being above the critical threshold. (Chanterac; electronic device is an indication of a percentage of battery displayed in a user interface of the electronic device; claim 2) (Thompson; warning to the end user as the critical battery charge is approached to allow the end user time to connect external 
power or to shut the system down normally.) Thus, for PHOSITA these teachings suggests that the user received a notification according to battery charge level.

Claims 5, 11, 18, 24 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2021/0232196 (hereinafter Sultenfuss) in view of U.S. Publication No. 2020/0089507 (hereinafter Froehlich) and further view of U.S. Patent No. 10,599,199 (hereinafter Chanterac) and further view of U.S. Publication No. 2016/0294197 (hereinafter Thompson) and further view of U.S. Publication No. 2015/0172054 (hereinafter Prakash )

Sultenfuss as modified does not distinctly discloses wherein, when executed, the instructions cause the embedded controller to conduct an authentication of the battery.
However, Prakash when executed, the instructions cause the embedded controller to conduct an authentication of the battery (battery authentication and identification; Fig. 2) 
It would have been obvious before the effective filing date of the claimed invention to modify the teachings of Sultenfuss as modified and Prakash because all references are in the same field of endeavor. Prakash’s teaching of battery verification would enhance Sultenfuss' as modified system by allowing the system to verify compatible battery module thus ensuring proper power delivery to the computer system. 


Claim 13 isrejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2021/0232196 (hereinafter Sultenfuss) in view of U.S. Publication No. 2020/0089507 (hereinafter Froehlich)  and U.S. Publication 2016/0163802 (hereinafter Glass) 
 
As per claim 13,  Sultenfuss discloses wherein the logic coupled to the one or more substrates (Sultenfuss discloses an embedded controller to comprises a “logic” and “memory” which is similar to the logic and substrates}

However, Glass discloses a circuit that includes transistor channel regions that are positioned within the one or more substrates.(¶ [0045], claim 1) 
It would have been obvious before the effective filing date of the claimed invention to modify the teachings of Sultenfuss as modified and Glass because all references are in the same field of endeavor. Glass’ teaching transistor channel regions would enhance Sultenfuss' as modified system by allowing the circuit to operate such that prevents current to flow through other paths of the channel regions, thus reducing power consumption by minimizing current leakage.


Allowable Subject Matter
Claim 6, 12, 19, 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion

With respect to any newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims. See MPEP §714.02 and § 2163.06. For example, when responding to this office action, applicants are 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUREL PRIFTI whose telephone number is (571)270-1743.  The examiner can normally be reached on M-F 8 a.m.- 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Ngoc Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUREL PRIFTI/Primary Examiner, Art Unit 2186                                                                                                                                                                                                        

Aurel Prifti     
 Primary Examiner
Art Unit 2186
Tel. (571) 270-1743


aurel.prifti@uspto.gov




	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Claims 7,14, 20 are rejected for similar reasons described because are they contain the same subject matter. For example, as directed to claim 7, Claim 16 of Sultenfuss discloses an embedded controller to comprises a “logic” and “memory” which is similar to the logic and substrates discloses by claim 7.